IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0324
                              Filed March 22, 2017


JOEY DUPREE COATES,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Douglas F. Staskal,

Judge.



      Joey Dupree Coates appeals from the denial of his application for

postconviction relief. AFFIRMED.




      Karmen Anderson of the Law Office of Karmen Anderson, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                            2


DANILSON, Chief Judge.

       Joey Dupree Coates pled guilty to second-degree murder and first-degree

robbery (offenses that occurred on different dates) pursuant to a plea agreement

in which the State agreed to recommend concurrent sentences.

       Coates appeals from the denial of his application for postconviction relief

(PCR). Coates contends his first trial attorney, who was replaced,1 and his PCR

counsel were ineffective.       He argues at length that the attorney who was

replaced did not follow ethical guidelines concerning a client having the final word

as to a trial defense. However, at the PCR trial Coates was asked: “So is it fair to

say we can remove [the first trial counsel] from your petition and allegations and

just focus on [counsel who was substituted]?” Coates responded, “Yes.” Coates

waived any claim concerning his first trial counsel, and we will not address those

claims here. See DeVoss v. State, 648 N.W.2d 56, 63 (Iowa 2002) (finding State

waived an issue).

       Coates asserts substitute counsel coerced him into pleading guilty and his

PCR counsel did not adequately present his case. Generally, our review of PCR

proceedings is for correction of errors at law. Ledezma v. State, 626 N.W.2d

134, 141 (Iowa 2001).         “However, when the applicant asserts claims of a

constitutional nature, our review is de novo.             Thus, we review claims of

ineffective assistance of counsel de novo.” Id.

       “To prevail on a claim of ineffective assistance of counsel, a claimant must

satisfy the Strickland [v. Washington, 466 U.S. 668 (1984),] test by showing ‘(1)


1
 Two attorneys originally represented Coates; Coates’ complaints were with lead counsel but
both were dismissed when substitute counsel was appointed.
                                         3

counsel failed to perform an essential duty; and (2) prejudice resulted.’” State v.

Clay, 824 N.W.2d 488, 495 (Iowa 2012) (citation omitted). “Both elements must

be proven by a preponderance of the evidence. However, both elements do not

always need to be addressed. If the claim lacks prejudice, it can be decided on

that ground alone without deciding whether the attorney performed deficiently.”

Ledezma, 626 N.W.2d at 142 (citations omitted).

       At the plea hearing, the district court carefully conducted the plea colloquy.

Coates stated he was pleading guilty voluntarily and that he was satisfied with his

substitute plea counsel’s representation. His plea counsel informed the court

that possible defenses had been explored with Coates and they had determined

any defenses would not be successful. When asked to provide the factual bases

for his guilty pleas, Coates stated, “I shot [the victim] intentionally in the wee

hours of November 2, 2011,” and “the end result, the victim died.” He also

stated: “It was probably about the afternoon of October 17th, 2011, I intentionally

went into the Valero gas station and went to intentionally rob the Valero gas

station . . . and I meant to put the clerk in a great amount of fear.” The court

found each plea was voluntary. The court imposed concurrent prison terms in

accordance with the plea agreement.

       Our supreme court has stated, “[W]hen a postconviction relief claim

following a guilty plea is properly alleged, a case-by-case analysis is necessary

‘to determine whether counsel in a particular case breached a duty in advance of

a guilty plea, and whether any such breach rendered the defendant’s plea

unintelligent or involuntary.’”
                                           4

Castro v. State, 795 N.W.2d 789, 793 (Iowa 2011) (quoting State v. Carroll, 767

N.W.2d 638, 644 (Iowa 2009)).

         But during his PCR trial, Coates confirmed he “made a voluntary decision

that it was better for [him] to accept a plea than ask for a new attorney and fight

for [his] innocence.” And he confirmed he knew how to express his displeasure

and request another attorney if he thought his substitute counsel’s performance

was somehow deficient. Upon our independent review of the circumstances,

Coates cannot show PCR counsel’s performance prejudiced him in any way. As

the PCR court noted, Coates had previously demonstrated that he “knew how to

complain” about attorneys “and was not shy about doing so.”               Considering

Coates’ testimony and his affirmations of voluntariness during his plea colloquy,

he has failed to establish substituted counsel “coerced” him to plead guilty—that

claim is contradicted by the record. Moreover, as aptly observed by the PCR

court,

                 Remarkably, [Coates’] attorneys secured a plea agreement
         that resulted in Coates’ avoiding a sentence of life imprisonment
         without possibility of parole in a case where the evidence of his guilt
         of murder was overwhelming. Beyond that, the plea agreement
         essentially resulted in his not serving any prison time for committing
         first degree robbery, a crime completely separate and independent
         of the murder he committed. Coates has fallen far short of proving
         any ineffective assistance by his defense counsel in defending him.
         There is no evidence that his attorneys coerced him into pleading
         guilty and the record of his guilty pleas belies that contention.

We affirm the denial of Coates’ application for postconviction relief.

         AFFIRMED.